ACCEPTED
                                                                                        03-17-00117-CR
                                                                                              21264122
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                    12/13/2017 12:10 PM
                                                                                      JEFFREY D. KYLE
                              NO. 03-17-00117-CR                                                 CLERK


                                     IN THE
                                                                       FILED IN
                                                                3rd COURT OF APPEALS
                              COURT OF APPEALS                      AUSTIN, TEXAS
                                                               12/13/2017 12:10:35 PM
                         THIRD DISTRICT OF TEXAS                  JEFFREY D. KYLE
                                                                        Clerk

                                AUSTIN, TEXAS

TAJAY STEPHENS                          §                           APPELLANT

VS.                                     §

THE STATE OF TEXAS                      §                               APPELLEE

            APPEAL FROM THE 427TH JUDICIAL DISTRICT COURT

                           TRAVIS COUNTY, TEXAS

                         CAUSE NO. D-1-DC-16-301543

            STATE'S FIRST MOTION FOR EXTENSION OF TIME

TO THE HONORABLE COURT OF APPEALS:

      The State of Texas respectfully moves for an extension of the deadline for

filing the State’s brief and, in accordance with Texas Rules of Appellate Procedure

38.6 and 10.5(b), advises the Court as follows:

      (a) Following his conviction for Possession of a Controlled Substance with

Intent to Deliver, the appellant filed his notice of appeal in the above cause on

February 14, 2017. Appellant’s counsel filed a brief on November 13, 2017.

      (b)    The State’s brief is currently due on December 13, 2017.
                                         1
      (c)      This request is that the deadline for filing the State’s brief be extended

by 30 days.

      (d)      The number of previous extensions of time granted for submission of

the State’s brief is: none.

      (e)      The State relies upon the following facts to reasonably explain the

need for an extension of the deadline:

      1. During the period since this brief was filed, the attorney assigned to this

            case has completed and filed a response brief in another pending

            appellate case, (i.e. Clyde Everett Reed v. State of Texas, No. 08-16-

            00348-CR). The undersigned attorney has also been assigned to prepare a

            response brief in another pending appellate case, (i.e. Robert Isreal v.

            State of Texas, No. 03-17-00296-CR).

      2. This request is not made for the purpose of delay, but to ensure that the

            Court has a proper State’s brief to aid in the just disposition of the above

            cause.




                                            2
      WHEREFORE, the State of Texas respectfully requests that the deadline for

filing the State’s brief be extended to January 12, 2018.

                                             Respectfully submitted,

                                             MARGARET MOORE
                                             District Attorney
                                             Travis County, Texas

                                             /s/ Lisa Stewart
                                             Lisa Stewart
                                             Assistant District Attorney
                                             State Bar No. 06022700
                                             P.O. Box 1748
                                             Austin, Texas 78767
                                             (512) 854-9400
                                             Fax No. 854-4206
                                             Lisa.Stewart@traviscountytx.gov
                                             AppellateTCDA@traviscountytx.gov




                                         3
                      CERTIFICATE OF COMPLIANCE

      Pursuant to Texas Rule of Appellate Procedure 9.4(i), I hereby certify, based

upon the computer program used to generate this motion, that this motion contains

260 words, excluding words contained in those parts of the motion that Rule 9.4(i)

exempts from inclusion in the word count. I certify, further, that this motion is

printed in a conventional, 14-point typeface.

                                                /s/ Lisa Stewart
                                                Lisa Stewart
                                                Assistant District Attorney


                         CERTIFICATE OF SERVICE

      I hereby certify that, on the 13th day of December, 2017, a true and correct

copy of this motion was served, by U.S. mail, electronic mail, facsimile, or

electronically through the electronic filing manager, to the Appellant’s attorney,

Robert Allen Daniel, Attorney at Law, 707 West 14th Street, Austin, Texas 78701,

robert.daniel@rdlawaustin.com.

                                                /s/ Lisa Stewart
                                                Lisa Stewart
                                                Assistant District Attorney




                                          4